Citation Nr: 1729688	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-45 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to an increased rating for service-connected residuals of status post right anterior cruciate ligament (ACL) reconstruction, presently evaluated as 20 percent prior to August 31, 2006, 10 percent from August 31, 2006 to September 15, 2013, and 20 percent from September 16, 2013 to the present.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO reduced the 20 percent evaluation in effect for service-connected status post right anterior cruciate ligament reconstruction with DJD to a 10 percent evaluation; and awarded a separate 10 percent evaluation for right knee DJD, both effective August 31, 2006.  

The Veteran disagreed with the assigned evaluation for DJD, and the effective date for an increased evaluation of the right knee condition.  The Veteran perfected both appeals.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing.  A transcript of the hearing is associated with the claims file. 

These matters were previously before the Board in April 2013, September 2014 and October 2015, at which times they were remanded for further development. 

During the appeal period, the RO granted an effective date of July 31, 2001, for the separate 10 percent rating for the evaluation for right knee DJD.  The evaluation of the status post-right anterior cruciate ligament reconstruction was increased from 10 to 20 percent, effective September 16, 2013, the date medical evidence revealed an increased disability.

Finally, in a statement of November 2009, the Veteran reports that he is not able to obtain employment.  The Board, in April 2013, referred the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) to the RO for appropriate action.  To date, the RO has not taken action on this aspect of the Veteran's claim.  Entitlement to TDIU is now an element of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire period of the claim, DJD of the right knee was demonstrated by X-ray evidence of degenerative changes with painful motion.

2.  For the entire period of the claim, flexion was within normal limits.  

3.  Evidence shows right knee extension was within normal limits since the date of the claim, with the exception of limitation to 30 degrees from May 11, 2009, to September 15, 2013.  

4.  For the period of August 31, 2006, to August 20, 2008, the Veteran's right knee manifested by slight subluxation.  

5.  From August 20, 2008, to September 15, 2013, the Veteran's right knee manifested by mild to moderate instability and locking.    

5.  For the period since September 16, 2013, the Veteran's right knee demonstrates moderate instability.  



CONCLUSIONS OF LAW

1.  For the period of May 11, 2009 to September 15, 2013, the criteria for a 40 percent rating, but no higher, for right knee DJD are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

2.  For the period prior to May 11, 2009, and since September 15, 2013, the criteria for a rating in excess of 10 percent for right knee DJD are not met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).  

3.  For the period from August 31, 2006, to August 19, 2008, the criteria for an increased rating greater than 10 percent for residuals of status post right ACL reconstruction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

4.  Since August 20, 2008, the criteria for an increased rating of 20 percent, but no higher, for residuals of status post right ACL reconstruction have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C .A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The RO afforded the Veteran adequate notice with regard to the claims on appeal in May 2007, August 2009 and September 2013.

Concerning VA's duty to assist, VA has obtained the Veteran's post-service VA and private treatment records, vocational rehabilitation records, and his lay statements and argument.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.

The Veteran was afforded VA examinations in June 2007, September 2013 and March 2016; and a medical opinion was obtained in January 2017.  The Board observes that the findings contained within the corresponding examination reports are adequate for adjudicatory purposes.  It appears these examiners were aware of the Veteran's pertinent medical history, and rendered relevant findings responsive to the key medical questions at issue in this appeal, to include range of motion assessments and the level of impairment caused by pain, weakness, fatigue or incoordination.  

The Board accordingly finds VA's duty to assist, with respect to obtaining examinations or opinions addressing the severity of the Veteran's right knee disability, has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

II. Increased Ratings

The Veteran seeks increased ratings for his right knee disabilities.  He asserts his disabilities are more severe than what their current ratings represent.  He also stated that his VA medical records from the Long Beach Medical Center were never reviewed.  

Applicable Laws

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has rated the Veteran's right knee disability under Diagnostic Code (DC) 5003 for degenerative arthritis and DC 5257 for other impairment of the knee.

Under DC 5003, a 10 percent disability evaluation requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  If two or more major joints or minor joint groups are not involved, degenerative arthritis established with x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or minor joint groups affected by limitation of motion, to be combined, not added under DC 5003.  Note (1) of this code states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) states that the 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DC 5013 to 5024, inclusive.  38 C.F.R. § 4.71a (2016).

Under DC 5257, a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability; a 20 percent evaluation requires moderate recurrent subluxation or lateral instability; and a 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for noncompensable rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59. 

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion), and DC 5261 (leg, limitation of extension).

Facts

By a rating decision of January 1998, service connection was established for status post residuals of a right knee ACL reconstruction with degenerative joint disease; a 10 percent rating was awarded from November 10, 1990, and a 20 percent rating was awarded from July 9, 1997, under rating codes 5010-5257.  

The Veteran submitted a claim for an increased rating on July 31, 2001.  See Statement uploaded into VBMS on February 9, 2005 and Statement in Support of Claim uploaded into VBMS on August 31, 2006.  He is currently rated as 20 percent disabling for status post right ACL reconstruction and 10 percent disabling for right knee DJD.

In September 2001, the Veteran was seen for complaints of right knee pain described as dull, achy, worse with weight bearing, locking with rest, and painful on motion; a May 2001 x-ray noted right knee postoperative change with metallic bone screws, patellar spur formation, and medial compartment narrowing with spur.  

A September 2004 x-ray report found the degenerative changes mild to moderate, with some soft tissue swelling.  The Veteran complained of occasional knee popping and giving way, with locking on prolonged standing, sitting and driving. 

In a June 2007 examination with Dr. R. E-T, the Veteran's range of motion testing demonstrated he was able to forward flex to 130 degrees, with pain; and extend to 0 degrees, without pain.  After repetitive use, there was an additional 10 degree limitation of forward flexion and 10 degree extension on the right knee, with pain, fatigue, weakness, lack of endurance and incoordination with pain having a major impact on function.  Dr. R. E-T noted he had weakness and recurrent slight subluxation.  In July 2007, the Veteran claimed his right knee pain had been getting worse, and he was diagnosed with right knee internal derangement.  

In July 2008, the Veteran's MRI noted almost complete absence of the medial meniscus.  By August 2008, his right knee pain was constant, progressively worse, it occasionally locked up, and was aggravated by increased activity.

In March 2009, the Veteran's pain was worse with prolonged sitting and long walks.  He felt unstable, experienced locking, and needed his knee brace for stability.  In April 2009, he experienced occasional locking and instability, and had right knee pain, due to an extension deficit.  The Veteran's right knee extension was limited to 30 degrees on May 11, 2009.  See May 2009 examination with Dr. A.B.  

In November 2012, the Veteran was seen for left knee swelling and pain associated with the right knee occasionally giving out.

In a September 2013 VA examination, the examiner noted the Veteran's knee gave out every other day; he fell three times over the prior 6 weeks due to his knee giving out; he experienced stiffness after immobility; and felt his knee was loose with less stability.  His range of motion test demonstrated right knee flexion to 120 degrees, with pain at 90 degrees; and extension to 0 degrees, without evidence of painful motion.  The examiner additionally stated that his right knee limits the type of employment he could do; he is unable to do employment that requires heavy manual labor.

In a March 2016 VA examination, the examiner noted pain on flexion and weight bearing.  Range of motion testing noted the Veteran was able to conduct forward flexion to 120 degrees, with pain at 100 degrees; extend to 0 degrees with pain; and there was no change after repetitive use.  The examiner stated he had a history of falls, night pain, popping with pain, occasional locking with inability to bend, and he felt unstable.  The Veteran's back pain was noted, without radiculopathy.

In a January 2017 medical opinion, the examiner stated that, since the Veteran's September 2001 X-ray, medial compartment narrowing with spur and post-operative changes were noted; consistent with arthritis.  The examiner stated that 
the September 2004 orthopaedic note indicated pain with locking on rest.  The examiner expressed that from 2008 to 2013, records showed a progressive history of a worsening condition of the knee, including pain, locking, loss of motion, need for brace on the right knee, and a diagnosis of arthritis from altered kinematics.  He stated the records from March 2016 showed a continuation of the progressive history of a worsening condition of the right knee with falls, popping, locking, inability to bend, loss of motion of the right knee and a progression of DJD on X-ray.

Analysis

As noted above, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will consider whether the Veteran can receive higher ratings for his right knee under all applicable diagnostic codes.  In considering whether additional and/or increased ratings might be assigned for the service-connected right knee disability under other diagnostic codes during the applicable period here, there is no evidence of ankylosis of the right knee and a separate rating under Diagnostic Code 5256 is not warranted.  There is no history of dislocated semilunar cartilage; a rating under Diagnostic Code 5258 is not warranted.  There also is no history of right knee surgery that pertains to the removal of symptomatic semilunar cartilage; a rating under Diagnostic Code 5259 does not apply.  Finally, there is no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262 and genu recurvatum has not been objectively demonstrated as required under Diagnostic Code 5263.

Degenerative arthritis established with X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or minor joint groups affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003.

A higher rating is possible if compensable limitation of motion is demonstrated.  Under DC 5260, the Veteran could be rated as 10 percent disabling if he has limitation of flexion of 45 degrees; 20 percent disabling if he has flexion limitation of 30 degrees; or 30 percent disabling if his flexion is limited to 15 degrees.  

Under DC 5261, he could be rated as 10 percent disabling if his right leg extension is limited to 10 degrees; 20 percent disabling if his extension is limited to 15 degrees; 30 percent if extension is limited to 20 degrees; 40 percent for extension limited to 30 degrees; or 50 percent if extension is limited to 45 degrees.  

Under DC 5257, the Veteran will be rated as 10 percent disabling for slight recurrent subluxation or lateral instability; 20 percent for moderate; or 30 percent for severe.

In regard to the remaining diagnostic codes pertaining to the knee, the Board notes that application of Diagnostic Codes 5010 and 5260 would not result in increased evaluations for the right knee disability; therefore, their use is not more favorable to the Veteran.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2016).  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain, cracking, swelling and flare-ups, those symptoms are not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under a diagnostic code based on limitation of motion, much less the next higher, 20  percent rating under Diagnostic Codes 5010 and 5003.

Right Knee Degenerative Arthritis

The Veteran meets the requirements of a 10 percent rating, as he has had X-ray evidence of arthritis, weakness with pain, painful motion, fatigue and muscle weakness throughout the pendency of his claim.  

In September 2001, the Veteran reported right knee pain described as dull, achy, worse with weight bearing, locking with rest, and painful on motion.  A September 2004 X-ray report found the Veteran's degenerative changes mild to moderate, with some soft tissue swelling.  The Veteran noted his pain was on and off.

On November 3, 2005, the Veteran presented to VA medical center with sharp to dull pain, which he considered agonizing.  He reported that his knee was regularly swollen and that he was taking Motrin for the pain.  

On June 28, 2007, the Veteran noted he had weakness, stiffness and swelling of the right knee.  He further stated the right knee pain was like a crushing, aching, sharp or staggering pain that traveled to the back of his knee.  For treatment, the Veteran was given a brace, which was only used as needed.  In July 2007, the Veteran claimed his right knee pain had been getting worse, and he was diagnosed with right knee internal derangement.  

In July 2008, an X-ray impression of his right knee demonstrated almost complete absence of the medial meniscus, and moderate to severe degeneration of the medial compartment articular cartilage was also present.  By August 2008, his right knee pain was constant, progressively worse, and was aggravated by increased activity.

In March 2009, the Veteran's pain was worse with prolonged sitting and long walks.  In November 2009, the Veteran reported to Dr. A.B. right knee weakness, stiffness and swelling with limited range of motion.  The examiner found tenderness and heat to his right knee.   

In November 2012, the Veteran was seen for left knee swelling and pain.  In a September 2013 VA examination, the examiner noted the Veteran experienced stiffness after immobility.  In a March 2016 VA examination, the examiner noted the Veteran's back pain, without radiculopathy.

In a January 2017 medical opinion, the examiner stated that since the Veteran's September 2001 X-ray, medial compartment narrowing with spur and post-operative changes were noted; consistent with arthritis.  The examiner expressed that from 2008 to 2013, records showed a diagnosis of arthritis from altered kinematics.  He stated the records from March 2016 show a continuation of the progression of DJD on X-ray.

Throughout the pendency of the Veteran's claim, there was X-ray evidence of arthritis and his limitation of motion was objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Right Knee Flexion

Since July 31, 2001, there has been no medical evidence indicating the Veteran's flexion was ever limited to 45 degrees or less.  He had full range of motion (ROM) during this period.  

On June 28, 2007, the Veteran's examination with Dr. R. E-T documented right leg flexion limited to 130/140 degrees, with pain.  After repetitive use, there was an additional 10 degree limitation of flexion, with pain, making his flexion limited to 120 degrees.  This ROM testing was consistent with a 10 percent disability rating.

On September 16, 2013, the Veteran's VA examination ROM test demonstrated right knee flexion to 120 degrees, with pain at 90 degrees.  These results were consistent with a normal ROM, and fell under a noncompensable rating.

The Veteran's March 2016 VA examination ROM test revealed right knee flexion to 120 degrees, and no change after repetitive use.  These results were consistent with a normal ROM.

Right Knee Extension

Prior to June 28, 2007, no medical evidence has ever indicated right leg extension limited to 10 degrees or more.  He had full range of motion during this period.

On June 28, 2007, the Veteran's examination with Dr. R. E-T documented right leg extension limited to 0 degrees, without pain.  After repetitive use, there was an additional 10 degree limitation of extension, making his extension limited to 10 degrees.  This ROM was consistent with a 10 percent disability rating.

The Veteran's extension was limited to 30 degrees on May 11, 2009.  His ROM testing revealed right knee extension to 0 degrees, with pain at 30 degrees.  A 40 percent rating may be assigned for extension limited to 30 degrees, effective May 11, 2009.  As his right knee became painful on use at 30 degrees, it must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

On September 16, 2013, the Veteran's VA examination ROM test demonstrated extension to 0 degrees, without evidence of painful motion.  These results were consistent with a normal ROM, and would fall under a noncompensable rating, effective September 16, 2013.  

The Veteran's March 2016 VA examination ROM test revealed right knee extension to 0 degrees; and no change after repetitive use.  These results were consistent with a normal ROM.

Right Knee Instability

An increased evaluation for the Veteran's right knee disability during this period is not warranted on the basis of severe recurrent subluxation or lateral instability.  The Veteran's symptoms were supported by pathology consistent with the assigned 20 percent rating, and no higher.  He complained that his condition was so bad that he was prescribed two knee braces.  The Board recognizes, and in no way disputes, that the Veteran experienced ongoing and continuous right knee pain throughout this period.  He is competent to attest to his own observable symptoms.  Indeed, even assuming that he experienced occasional locking with rest, wearing two knee braces often and pain on motion, there is no evidence of record contradicting the findings of the examiners and no evidence supporting a finding of severe lateral instability and/or recurrent subluxation.  

Prior to August 31, 2006, the Veteran experienced "giving way" of his right knee, clicking, and popping and locking up.  During this period, he stated he either always had to wear his knee brace, or wore it every other day.  Medical records noted his knee locked with prolonged standing, sitting and driving.  This is consistent with the 20 percent rating assigned to the Veteran for this period.  

By rating decision of August 2007, this rating was reduced to 10 percent to allow for separate evaluations for the status post right ACL and degenerative joint disease, effective August 31, 2006, the date the Veteran's claim for an increase was received.  

A June 2007 VA examination showed weakness and subluxation with recurrent slight subluxation, locking and giving way of the Veteran's right knee.  Slight subluxation is consistent with a rating of 10 percent disabling assigned at the time.

In August 2008, the Veteran's right knee pain became constant, progressively worse, it occasionally locked up, and was aggravated by increased activity.  These symptoms show that an increase in the rating for instability is warranted and is supported pathology consistent with a 20 percent rating, and no higher, effective August 20, 2008, the date of this examination.

A September 2013 VA examiner noted that the Veteran's knee gave out every other day, he fell three times over the prior six weeks due to his knee giving out, he experienced stiffness after immobility, and he felt his knee was loose with less stability.  This pathology remains consistent with the 20 percent rating assigned.

The Veteran complains of instability, but objective medical testing does not confirm these complaints.  In a March 2016 VA examination, joint stability tests were conducted and there was no evidence of recurrent subluxation or lateral instability.  However, a January 2017 medical opinion indicated that orthopaedic records show continuation of the progressive history of a worsening condition of the right knee with falls, popping, locking and an inability to bend.

The Board finds that the Veteran's competent and credible complaints do not, when viewed in conjunction with the medical evidence, tend to establish instability and/or subluxation to the degree that would warrant an increased evaluation in excess of the 20 percent assigned from July 9, 1997, the 10 percent assigned from August 31, 2006, or the 20 percent the Board has just assigned from August 20, 2008.  

Conclusion

Indeed, the Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence described above to be more probative than his lay evidence in determining that his right knee disability does not meet the criteria for a rating in excess of what is noted above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).



ORDER

A 40 percent rating for right knee DJD is granted for the period of May 11, 2009, to September 15, 2013, subject to the laws governing the payment of monetary benefits.

A rating in excess of 10 percent for right knee DJD prior to May 11, 2009, and since September 16, 2013, is denied.

A rating in excess of 10 percent for residuals of status post right ACL reconstruction from August 31, 2006, to August 19, 2008, is denied

A 20 percent rating, but no higher, for residuals of status post right ACL reconstruction, is granted, effective August 20, 2008, subject to the laws governing the payment of monetary benefits.  


REMAND

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In light of the decision above, the Veteran's combined schedular evaluation is 50 percent from May 11, 2009 to September 15, 2013, and 30 percent from September 16, 2013 to the present.  The Veteran is service-connected for right knee degenerative joint disease, rated as 40 percent disabling from May 11, 2009 to September 15, 2013, and 10 percent disabling for all other periods; status post-right anterior cruciate ligament reconstruction, rated as 20 percent disabling; and a noncompensable scar, status postoperative right anterior cruciate ligament.  He accordingly does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16 (a).

The Veteran reported he is currently not employed but is a full-time student studying geography, enrolled in the Vocation Rehabilitation and Employment program.  The Veteran testified at his March 2013 hearing that his service-connected right knee disability affects his ability to work and study at school in a comfortable environment.  He noted he fell at school several times walking up and down stairs on campus.  He also stated that when his medication dosages were increased, he had to stop taking them due to concerns with addiction and drowsiness in class.

A September 2013 VA examiner noted that the Veteran reported he was unable to do computer work due to pain after prolonged sitting and bending.  The Veteran also reported he worked as a general contractor but was unable to continue due to his right knee disability.  The examiner noted that the Veteran's knee impacted his work whereas he had pain with construction work after prolonged sitting or any prolonged immobility.  

A March 2016 VA examiner noted the Veteran's disabilities impacted his ability to perform occupational tasks.  Specifically, the examiner noted he was limited from prolonged mobility and sitting, and had pain with work. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  As there is evidence to suggest that the Veteran may be unemployable by reason of service-connected disabilities, but fails to meet the schedular standards set forth in 38 C.F.R. § 4.16 (a), submission of the issue of entitlement to TDIU to the Director of Compensation for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to complete a formal application for TDIU, identifying any evidence or outstanding private or VA treatment records relevant to his TDIU claim.

2.  Upon obtaining additional evidence, refer the Veteran's claim for entitlement to TDIU to VA's Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16 (b).  The Director should consider whether any of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. 

3. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


